J-S15016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INT OF: A.B., A MINOR                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA



APPEAL OF: L.B. AND M.B., PARENTS
                                                   No. 1580 MDA 2014


            Appeal from the Order Entered on August 14, 2014
              In the Court of Common Pleas of Mifflin County
                     Orphans’ Court at No.: 6 of 2014


BEFORE: LAZARUS, J., WECHT, J., and JENKINS, J.

MEMORANDUM BY WECHT, J.:                           FILED MARCH 06, 2015

     L.B. (“Father”) and M.B. (“Mother”) (collectively, “Parents”) appeal the

August 14, 2014 order that terminated their parental rights to their son,

A.B., born in August 2003. After careful review, we affirm.

     The family came to the attention of the Mifflin County Children and

Youth Social Services (“the Agency”) in May 2009, when Father filed a

petition for a Protection from Abuse (“PFA”) order against Mother.

Dependency Order, Findings of Fact, 7/8/2010, at ¶1.      The Agency closed

and/or re-opened the family’s case in June 2009, July 2009, September

2009, and April 2010 due to various allegations of abuse by both Mother and

Father. Id. at ¶¶8-18. In June 2010, the Agency received another referral

that alleged that both Mother and Father were physically abusing A.B. and

his older sibling, T.B. Id. at ¶¶29-33. The Agency developed a safety plan

and the children were placed with a paternal aunt. Id. at ¶34. However,
J-S15016-15



the aunt told the Agency that she was unable to care for the children. Id. at

¶35.

       The trial court made the following findings of fact:

       By Voluntary Placement Agreement executed by both Mother
       and Father, dated June 11, 2010, A.B. was temporarily placed in
       foster care by the Agency. On June 20, 2010, the Agency filed a
       Petition alleging A.B. to be dependent as a result of overall
       instability in the home, domestic violence, a history of [PFA]
       actions, and lack of proper parenting. On July 3, 2010, [Family
       Intervention Crisis Services (“FICS”)] Family Preservation
       Services [began working] with the family. On July 8, 2010, after
       a dependency hearing, the court adjudicated A.B. dependent
       with disposition of legal custody with the Agency and physical
       custody with Mother and Father. On April 4, 2011, A.B.’s older
       sibling, T.B., was temporarily placed by the Agency pursuant to
       a Voluntary Placement Agreement executed by Mother and
       Father. On May 5, 2011, the court modified the older sibling’s
       disposition in that he was removed from Mother’s and Father’s
       custody and placed in the physical custody of the Agency. On
       September 3, 2011, FICS Family Preservation Services was
       permitted to close their case due to Mother and Father not
       making any progress.       On December 13, 2012, A.B. was
       removed from the physical custody of Mother and Father and
       physical custody was placed with the Agency as a result of
       Mother’s and Father’s minimal progress toward alleviating the
       circumstances which necessitated the original placement of A.B.
       On December 18, 2012, FICS Reunification Unit opened services.
       On June 12, 2013, FICS Reunification closed services because
       there had been a lack of progress by Mother and Father. After
       FICS Reunification Services closed their services with the family,
       supervision was returned to the Agency. From approximately
       May 2013 through September 2013, visits were offered two
       hours weekly in Mother and Father’s home. Beginning October
       2013, supervised visits were moved back to the Agency office to
       occur one hour weekly. From October 2013 through March
       2014, visits were offered at the Agency. On April 11, 2014, the
       Agency filed a petition for involuntary termination of Mother’s
       and Father’s parental rights. A hearing was held on the petition
       [on] May 14, 2014. The following is a summary of the evidence
       presented at the hearing.


                                      -2-
J-S15016-15


     Jessica Baumgardner from [the Agency] testified that A.B. came
     into the Agency’s care after Mother and Father signed a
     Voluntary Placement Agreement when a paternal aunt stated
     that she could no longer care for A.B. and his older sibling, T.B.,
     in her home on a safety plan. Mother and Father’s parental
     objectives included: Mother will have her mental health needs
     assessed and met; Mother will attend empowerment classes at
     the Abuse Network and exhibit skills learned; Father will attend
     the Batterers’ Group to address any controlling behaviors;
     Mother and Father will not resort to physical punishment as a
     means of discipline; Mother and Father will be open and honest
     with each other by freely discussing their marital relationship;
     Mother and Father will have sufficient income and appropriate
     housing; Mother and Father will demonstrate proper parenting
     skills which will meet the educational, physical, emotional, and
     developmental needs of A.B.; Mother and Father will participate
     with FICS Family Preservation Services; Mother and Father will
     undergo psychological evaluation with David Ray[, a licensed
     psychologist]; and Mother and Father will cooperate with all
     service providers.

     With regard to addressing her mental health, Mother failed to
     attend intake assessment appointments at Universal Community
     Behavioral Health on January 17, 2011; February 9, 2011; April
     26, 2011; and June 1, 2011.           Mother attended intake
     assessment appointments on July 29, 2011 and August 17, 2012
     but expressed both times that she did not need any services.
     Again, Mother failed to show for an intake assessment on
     September 28, 2012. Finally, on October 12, 2012, Mother
     attended and agreed to work on the board category of stress
     management. Between November of 2012 and April of 2013,
     Mother attended just six therapy sessions. She cancelled two
     and no[-]showed for one. Mother was discharged from therapy
     on April 18, 2013, because Mother continued to deny having any
     problems and there was nothing to work on in therapy.

     With regard to addressing empowerment classes, Mother failed
     to attend intake assessment appointments with empowerment
     classes at the Abuse Network on April 7, 2011; April 14, 2011;
     April 19, 2011; and April 27, 2011. Mother did attend an intake
     appointment on April 27, 2012, but Mother only signed a limited
     release so the Agency was unable to obtain any information from
     the Abuse Network.



                                    -3-
J-S15016-15


     With regard to Father addressing controlling behaviors, he did
     attend an assessment at Batterer’s Group after initially refusing
     to do so for six months. He did not meet the criteria. However,
     the Agency continued to witness Father exhibit controlling
     behaviors in the home.

     With regard to Mother and Father refraining from physical
     punishment as a form of discipline, [an objective added] based
     on numerous referrals to the Agency alleging that Mother and
     Father slap[ped] A.B.’s face and bottom and bruising associated
     with physical punishment, there has been no evidence of
     physical discipline being used.

     In an effort to address their marital relationship, Mother and
     Father attended twenty hours of marriage counseling with
     Reverend Robert Cash but since that time have been unable to
     identify any positive changes in their marriage and neither has
     Reverend Cash.

     With regard to income and housing, Father has had steady
     employment and Mother has had various jobs but quit her last
     employment on July 6, 2012, under the belief that the Court
     directed her to quit her job to concentrate on her parental
     objectives. Mother and Father share a two-bedroom apartment
     that [is] provided to Father by his employer. Mother has moved
     out of the family home and returned five times within the
     duration of this case.

     With regard to demonstrating proper parenting skills to meet
     A.B.’s needs, Mother and Father threaten to punish A.B., but
     never follow through. They have failed to set limits, rules or
     boundaries to establish structure in their home and they do not
     actively engage with A.B.

     Chuck Peffer, Program Director at FICS, testified that FICS
     Family Preservation Unit was open with the family from on or
     about July 3, 2010, until on or about September 20, 2011. FICS
     Family Preservation Unit offered parent education, counseling,
     and crisis intervention. The Family Preservation Unit closed
     services based on Mother and Father making minimal progress.

     Mindi Crownover, Program Director at FICS, testified that
     reunification services opened with the family December 18,
     2011. At the time FICS conducted its intake assessment, it
     noted a history of potential domestic violence and relationship
     concerns; lack of rules and consistency in parenting;

                                   -4-
J-S15016-15


     argumentativeness and resistance to services; failing to follow
     through    with    meeting      A.B.’s    emotional   needs    and
     recommendation for therapy; concerns exist that Father’s anger
     could lead to the possibility of hitting Mother and A.B.; concerns
     about Mother’s mental health stability and physical health; older
     sibling has a history of threatening A.B.’s safety as well as
     Mother’s safety; and Mother and Father failing to cooperate with
     FICS Family preservation or the Agency.

     Concerns and issues observed by FICS from December 2011
     until the Permanency Review Hearing on July 6, 2012, when the
     Agency requested a modification in A.B.’s placement, were that
     A.B. ignored Mother’s directives; Mother and Father failed to
     have A.B. attend his counseling sessions; A.B.’s behaviors were
     regressing; A.B. was observed grabbing, pulling Mother’s hair;
     threatening to kill, kick, or hit Mother and actually hitting and
     biting Mother.

     Initially, Mother and Father were resistant to the services being
     offered by FICS. Even after Mother and Father indicated a
     willingness to cooperate, they failed to implement the parenting
     techniques that were provided by FICS.              During their
     involvement with the family, FICS observed conflict between
     A.B. and his older sibling, T.B. A.B. reported on numerous
     occasions that T.B. would physically abuse him. Mother and
     Father blamed A.B. for these incidents. A.B. alleged that Mother
     and Father told him to lie about these incidents because if he
     [did not], he would be jeopardizing older sibling T.B.’s return
     home as well as A.B.’s return home.

     When FICS closed their case, they had provided a total of
     1,256.5 hours of service. FICS’ assessment at closing noted:
     Mother and Father’s resistance to services; Mother and Father’s
     failure to implement feedback and recommendations; Mother
     and Father reporting that A.B. needed [to be] fixed and that he
     had to make changes; Mother and Father’s inconsistency with
     house rules and consequences; A.B.’s fear of his older sibling,
     T.B.; Mother and Father telling A.B. to lie; and Mother and
     Father being unrealistic and lacking of insight into the needs of
     A.B.

     The Agency referred this case to psychologist David Ray for an
     evaluation as to Mother and Father’s psychological functioning,
     parental capabilities, and an assessment of the bond between
     Mother and Father and A.B.


                                   -5-
J-S15016-15


     Mr. Ray submitted his report to the Agency. It consisted of
     results from clinical interviews; the Wechsler Adult Intelligence
     Scale-4th Edition; the Wide Range Achievement test-3rd Revision;
     the Minnesota Multiphasic Personality Inventory-2 (“MMPI”); the
     Millon Clinical Multiaxial Inventory-III (“Millon”); the Parent
     Sentence Completion Blank; the Draw-A-Person test; and during
     interview, some questions from the Parent Assessment of Skills
     Survey.       Mr. Ray testified as to his findings and
     recommendations.

     The testing and interviews performed by Mr. Ray show Mother to
     function in the borderline range of intelligence. The complete
     results from the Wechsler Adult Intelligence Scale-4th Edition
     suggest Mother’s thinking is concrete, her logic simple and her
     judgment fair. Mother’s results on the Achievement test suggest
     her reading and spelling are an eighth grade level and she does
     arithmetic at a fifth grade level. The validity configuration on
     the MMPI revealed a marked elevation on the Scale L indicating
     that Mother would be denying most of the most common and
     obvious human faults and present with an intense need for a
     good front and does so with rigidity, repression, and denial.
     Mother’s test result on both Millons had a markedly high
     elevation on the desirability scale which suggests that Mother
     views herself as having no problems. Also, the testing revealed
     a marked elevation on the compulsive scale which suggests
     Mother is extremely rigid as well as denying any type of
     psychiatric stress and denying any type of hostility. Further, the
     testing revealed elevations on the Histrionic and Narcissistic
     Scales which suggest Mother is egocentric, somewhat
     extroverted, can be demanding, has strong dependency needs,
     and is lacking in empathy.

     Mr. Ray’s opinion from the overall evaluation indicates that
     Mother manifests a diagnosis of Personality Disorder NOS-Mixed.
     Mother’s personality disorder encompasses elements of
     narcissistic traits, with histrionic traits, compulsive traits and
     passive-aggressive traits.       These traits negatively impact
     Mother’s capacity to parent in a variety of ways. As a result of
     Mother’s narcissism, she lacks the ability to put herself in A.B.’s
     shoes and feel what he is feeling and think what he is thinking.
     Mother’s histrionic traits cause her to need to be the center of
     focus in problem situations as opposed to A.B. and her needs
     would override A.B.’s needs.         Mother, as a result of her
     compulsiveness as it related to parenting A.B., sees everything
     as her way or the highway. Mother thinks everything is black

                                    -6-
J-S15016-15


     and white. Mother’s passive aggressive traits make it difficult for
     her to take responsibility for her actions and she sees herself as
     a victim using denial, rationalization, and projection of blame as
     key defense mechanisms.

     Based on the above, Mr. Ray concluded that Mother lacks the
     capacity to parent. Further, he knew of no other services that
     could provide assistance to Mother to help with her parenting
     abilities beyond those she had already received.

     The testing and interviews performed by Mr. Ray show Father to
     function in the borderline to low average range of intelligence.
     Father’s results on the Wide Range Achievement Test-Revision 3
     suggested that academically Father functions on the sixth grade
     level. Father’s results on the MMPI had a validity configuration
     with a marked elevation on the lie scale, Scale L, which can
     reflect an over-controlled, rigid, and repressed individual lacking
     in insight as well as an attempt to look extremely virtuous.
     Father’s results on the Millon revealed a significant elevation on
     the desirability scale suggesting that Father portrays himself in a
     positive light. Also, there were elevations on the histrionic,
     narcissistic, and compulsive scales. This would suggest a lack of
     empathy, and individual who is dramatic and rigid.

     Based on Mr. Ray’s evaluation, it was Mr. Ray’s opinion that
     Father manifests a diagnosis of Personality Disorder NOS with
     manifestation of passive aggressive traits, narcissistic traits,
     compulsive traits, and histrionic traits.       These traits affect
     cognition, affectivity, interpersonal functioning, and impulse
     control. This will affect the way Father parents in that he is
     going to have a decided lack of empathy, he is going to have a
     great deal of difficulty accepting rules, regulations, and requests
     of other people. He is going to see it his way or no way. Father
     will be very dramatic.

     Based on the above, Mr. Ray concluded that Father lacks the
     capacity to parent. Further, he knew of no other services that
     could provide assistance to Father to help with his parenting
     abilities beyond those he had already received.

Trial Court Opinion (“T.C.O.”), 8/14/2014, at 1-8 (citations to notes of

testimony omitted; minor changes to punctuation and capitalization).




                                    -7-
J-S15016-15



       Following the May 14, 2014 hearing, on August 14, 2014, the trial

court issued its order that terminated Mother’s and Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(2), (a)(5), (a)(8), and (b).              On

September 15, 2014,1 Parents filed a joint notice of appeal and a concise

statement of errors of complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

       Parents present two issues for our review:

       1. Did the trial court err in ordering involuntary termination of
          parental rights under 23 Pa.C.S. § 2511(a)(2), (a)(5) and
          (a)(8) when there was a lack of clear, convincing and
          sufficient evidence, where the parents’ capability to properly
          parent the subject child was amply demonstrated by the
          successful return to parents of the subject child’s sibling, who
          suffered from serious mental, emotional and behavioral
          problems?

       2. Did the trial court err in ordering involuntary termination of
          parental rights per 23 Pa.C.S. § 2511(a), (b) as serving the
          child’s needs and welfare when there was a lack of clear,
          convincing and sufficient evidence that severing the child’s
          bond with his parents and sibling was in the child’s long-term
          best interest?

Parents’ Brief at 3.

       In reviewing an appeal from the termination of parental rights, we

review the order in accordance with the following standard:

       [A]ppellate courts must apply an abuse of discretion standard
       when considering a trial court’s determination of a petition for
____________________________________________


1
      The thirtieth day after the order was entered was September 13,
2014, which fell on a Saturday. Therefore, the notice of appeal filed on the
following Monday, September 15, 2014, was timely.



                                           -8-
J-S15016-15


     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id.; In re: R.I.S., 36 A.3d 567, 572
     (Pa. 2011) (plurality opinion). As has been often stated, an
     abuse of discretion does not result merely because the reviewing
     court might have reached a different conclusion. Id. Instead, a
     decision may be reversed for an abuse of discretion only upon
     demonstration     of     manifest   unreasonableness,     partiality,
     prejudice, bias, or ill-will. Id.

                                  *    *    *

     [E]ven where the facts could support an opposite result, as is
     often the case in dependency and termination cases, an
     appellate court must resist the urge to second guess the trial
     court and impose its own credibility determinations and
     judgment; instead we must defer to the trial judges so long as
     the factual findings are supported by the record and the court’s
     legal conclusions are not the result of an error of law or an abuse
     of discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
     (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations

modified; some citations omitted).

     Requests to have a natural parent’s rights terminated are governed by

23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination

     (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                  *    *    *

        (2) The repeated and continued incapacity, abuse, neglect
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary

                                      -9-
J-S15016-15


        for his physical or mental well-being and the conditions
        and causes of the incapacity, abuse, neglect or refusal
        cannot or will not be remedied by the parent.

                                  *     *      *

        (5) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency for a period of at least six months, the
        conditions which led to the removal or placement of the
        child continue to exist, the parent cannot or will not
        remedy those conditions within a reasonable period of
        time, the services or assistance reasonably available to the
        parent are not likely to remedy the conditions which led to
        the removal or placement of the child within a reasonable
        period of time and termination of the parental rights would
        best serve the needs and welfare of the child.

                                  *     *      *

        (8) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency, 12 months or more have elapsed from the date
        of removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

                                  *     *      *

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical, and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.




                                      - 10 -
J-S15016-15



      This Court has explained the proper analysis for a termination petition,

as follows:

      [U]nder Section 2511, the court must engage in a bifurcated
      process prior to terminating parental rights. Initially, the focus
      is on the conduct of the parent. The party seeking termination
      must prove by clear and convincing evidence that the parent’s
      conduct satisfies the statutory grounds for termination
      delineated in Section 2511(a). Only after determining that the
      parent’s conduct warrants termination of his or her parental
      rights must the court engage in the second part of the analysis:
      [the] determination of the needs and welfare of the child under
      the standard of best interests of the child. Although a needs and
      welfare analysis is mandated by the statute, it is distinct from
      and not relevant to a determination of whether the parent’s
      conduct justifies termination of parental rights under the statute.
      One major aspect of the needs and welfare analysis concerns the
      nature and status of the emotional bond between parent and
      child.

In re Adoption of C.L.G., 956 A.2d 999, 1004 (Pa. Super. 2008) (en banc)

(citations omitted).

      In order to affirm the termination of parental rights, this Court need

only agree that grounds for any one subsection of section 2511(a), in

addition to subsection (b), have been established. See In re B.L.W., 843
A.2d 380, 384 (Pa. Super. 2004) (en banc).       Therefore, although the trial

court found grounds to terminate pursuant to multiple subsections, we will

only address section 2511(a)(2) and (b).

      It is well-settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds by clear and convincing evidence, a

standard that requires evidence that is “so clear, direct, weighty, and

convincing as to enable the trier of fact to come to a clear conviction,

                                    - 11 -
J-S15016-15



without hesitance, of the truth of the precise facts in issue.” In re T.F., 847
A.2d 738, 742 (Pa. Super. 2004) (citation omitted). To terminate parental

rights pursuant to section 2511(a)(2), the following three conditions must be

met: “(1) repeated and continued incapacity, abuse, neglect or refusal must

be shown; (2) such incapacity, abuse, neglect or refusal must be shown to

have caused the child to be without essential parental care, control or

subsistence; and (3) it must be shown that the causes of the incapacity,

abuse, neglect or refusal cannot or will not be remedied.” In re E.A.P., 944
A.2d 79, 82 (Pa. Super. 2008) (citations omitted).

      A variety of issues, including lack of parenting capacity, abuse, mental

health concerns, an unstable parental relationship, and an inability to meet

A.B.’s needs, brought Parents before the trial court. Mr. Ray testified that

Mother was unclear why A.B. had been removed and denied that A.B. had

any emotional problems.     Notes of Testimony (“N.T.”), 5/14/2014, at 14.

Mr. Ray also testified that Mother lacked the capacity to parent A.B. and was

unlikely to improve her parenting through additional services. Id. at 23-24.

Similarly, Mr. Ray stated that Father also did not know why A.B. was in

foster placement or what issues A.B. had. Id. at 26. Mr. Ray also opined

that Father did not have the capacity to parent and that additional services

would not improve Father’s parenting.     Id. at 31-32. There was evidence

that T.B. would physically assault A.B.      Id. at 105, 140. Despite denying

that A.B. had problems, Parents would blame A.B. for T.B.’s behavior. Id. at

145-46.   FICS workers also observed issues with Mother’s mental health,

                                    - 12 -
J-S15016-15



including anxiety and depression.     Id. at 107.     Mother never addressed

those issues adequately.    Id. at 178-79. The marriage was unstable with

reports of abuse and Mother spoke of her intention of leaving the

relationship. Id. Mother separated from Father five times between January

2012 and February 2014.      Id. at 182.      When A.B.’s aggression began to

increase, Parents did not address the issue and did not follow through on

counseling for A.B. Id. at 128-29.

      The testimony demonstrated that these concerns continued throughout

A.B.’s dependency. Mr. Ray testified that, as he observed the case, Mother

and Father were not cooperating with the services that were offered to

them. N.T. at 75. Mother and Father also refused to admit that they had

problems or needed any help. Id. at 76. Parents cancelled appointments

and made minimal progress toward their objectives.          Id. at 108.   After

fifteen months of services, Parents still were unable to identify the children’s

emotional needs or motives.     Id. at 115.     Further, these concerns caused

A.B. to be without proper parental care.       Finally, the testimony supported

the trial court’s conclusion that these concerns have not been, and would not

be, remedied. There was ample evidence to support the trial court’s finding

that the Agency proved by clear and convincing evidence that the Parents’

parental rights should be terminated pursuant to subsection (a)(2).

      Having concluded the trial court did not err in finding the evidence

sufficed for subsection (a)(2), we turn to the second part of the analysis,

subsection (b). In reviewing the trial court’s decision regarding the needs

                                     - 13 -
J-S15016-15



and welfare of the child, we consider that “[i]ntangibles such as love,

comfort, security, and stability are involved in the inquiry into the needs and

welfare of the child.” In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005)

(citation omitted). The trial court must consider the nature and status of the

parent-child bond, particularly the effect upon the child of permanently

severing that bond.        Id.   “[A] parent’s basic constitutional right to the

custody and rearing of his or her child is converted, upon the failure to fulfill

his or her parental duties, to the child’s right to have proper parenting and

fulfillment   of   [the   child’s]   potential    in   a   permanent,   healthy,   safe

environment.”       In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004)

(internal citations omitted).

      Here, the evidence supported the trial court’s conclusion that

terminating Parents’ rights best served A.B.’s needs and welfare.             Mr. Ray

opined that Parents were not able to meet A.B.’s psychological or emotional

needs or provide him with a healthy, nurturing environment.               N.T. at 48.

Mr. Ray testified that A.B. did not have a strong bond with or secure

attachment to Mother or Father because A.B.’s emotional needs were not

met by either of them. Id. at 52-53. While Mr. Ray acknowledged that A.B.

would experience some difficulty if the Parents’ rights were terminated, he

opined that A.B. would be able to recover and thrive, although counseling

was recommended to ease that transition. Id. at 98-100. Further, Mr. Ray

testified that the benefits of permanency would outweigh the difficulties that

A.B. might have due to the termination of parental rights and the end of his

                                         - 14 -
J-S15016-15



relationship with T.B. Id. at 55-57, 101. A.B. has expressed to numerous

people that he wants to be adopted. Mr. Ray opined that, even though A.B.

later said he wanted to return home, A.B.’s true desire is to be adopted. Id.

at 88-89. Based upon this testimony, the trial court did not err in concluding

that the Agency met its burden to demonstrate that termination of parental

rights was in A.B.’s best interest.

      Finally, Parents argue that T.B. being returned to their care proves

that they are capable of parenting and the Agency could not prove that their

rights to A.B. should be terminated.      However, we have held in a similar

case in which one child was returned to the home, but one child was not,

that “evidence concerning a parent’s ability to care for another child is

irrelevant and inadmissible in a proceeding to terminate parental rights with

regard to the child at issue.” In re A.L.D., 797 A.2d 326, 338 (Pa. Super.

2002); see also In re Baby Boy S., 615 A.2d 1355, 1362 (Pa. Super.

1992) (“Our supreme court has found that evidence of a mother’s ability to

care for a second child is irrelevant where her capability with regard to the

first baby is in question.” (citing Matter of Adoption of G.T.M., 483 A.2d
1355 (Pa. 1984))). Therefore, regardless of Parents’ ability to care for T.B.,

the trial court could not consider it in its determination of whether

termination of parental rights was best for A.B.

      Order affirmed.




                                      - 15 -
J-S15016-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/6/2015




                          - 16 -